Per Curiam.

The order of April 14, 1961, ordering a foreclosure sale and finding the amounts due the various claimants is the final order from which Carmen Fairchild should have appealed. Queen City Savings & Loan Co. v. Foley, 170 Ohio St., 383. The Court of Appeals was in error in reversing the judgment of the trial court, where no appeal was taken from the final order of that court.
The Court of Appeals was in error also in recognizing the *313claim of Carmen Fairchild who filed no pleading asserting her claim and presented no evidence in support of it.

Judgment reversed.

Taft, C. J., Zimmerman, Matthias, O’Neill, Griffith, Herbert and Gibson, JJ., concur.